DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/03/2021, with respect to objections to the specification and claims 8 and 12 have been fully considered and are persuasive.  The objections have been obviated by amendments to the abstract and claims 8 and 12.  The specification objections of the abstract have been withdrawn.  The claim objections of claims 8 and 12 have been withdrawn. 
Applicant’s arguments, see page 8, filed 06/03/2021, with respect to 35 U.S.C 112(f) Claim Interpretation have been fully considered.  Applicant argues that the claims interpreted under 112(f) are not written in means-plus-function format and thus should not invoke 112(f) claim interpretation.  The Examiner wants to point out that 112(f) interpretation can still be invoked without the use of the word “means”.  However, upon further consideration, the Examiner has decided to remove the 35 U.S.C 112(f) Interpretation.  The Examiner has decided that one of ordinary skill in the art would be capable of understanding and creating a logic to perform the functions previously highlighted for invoking 35 U.S.C 112(f) claim interpretation.  The claim interpretation of claims 1 and 8-10 under 35 U.S.C 112(f) has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 06/03/2021, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  Applicant 
Applicant’s arguments, see pages 10-13, filed 06/03/2021, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The rejections have been obviated by the amendments.  The 35 U.S.C 103 rejections of claims 1-9 and 12-15 have been withdrawn.  The Applicant argues that neither Bandic nor Pearse discloses or suggests activating a plurality of pores to dilate the plurality of pores to increase air flow to a portion of the tissue beneath the substrate based at least in part on the correlation.  The Applicant also argues that these features were recited by instant claim 10, which was previously indicated as containing allowable subject matter in the Non-Final Action, filed 01/21/2021.  The Examiner disagrees that this subject matter of amended claims 1 and 12 are identical to instant claim 10.  Claim 10 refers specifically to electrical activation of the pores, whereas claims 1 and 12 do not.  However, upon further search and consideration, claims 1 and 12 are found to be allowable as no prior art reference could be found to teach or render obvious amended claims 1 and 12.  Please see Reasons for Allowance below.  Regarding claim 15, the Applicant argues that the claim amendments recite features that were recited by claim 11, which was previously indicated as containing allowable subject matter in the Non-Final Action, filed 01/21/2021.  The Examiner agrees.  Please see Reasons for Allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sumon Dasgupta on 07/15/2021.
The application has been amended as follows: 
In claim 12, lines 2-3: “with logic of the wearable device, one or more light sources of a wearable device” is changed to “with logic of a wearable device, one or more light sources of the wearable device”.  This amendment resolves what would have otherwise constituted a 35 U.S.C 112(b) rejection based on lack of antecedent basis. 
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1 and 12, the claimed subject matter is found to be allowable primarily because the prior art of record (Bandic, et al. and Pearse, et al.) do not teach or render obvious a wearable device with logic configured to activate the plurality of pores to dilate the plurality of pores to increase air flow to a portion of the tissue beneath the substrate based at least in part on a correlation between a first metric and the second metric.  Mao, et al. (U.S PGPub No. 2009/0326354), which is a previously cited reference, was considered because it teaches a flexible substrate affixable to the tissue that includes small perforations for aeration (paragraphs [0126]-[0127]).  In the reasons for indicating allowable subject matter in the Non-Final Office Action (filed 01/21//2021), it was explained that there was no evidence in Mao to suggest these perforations would be electrically-activated based on the correlation between a first and second metric.  While amended claim 1 does not mention electrical activation, the Examiner still finds that Mao does not teach or render obvious the limitation of “activat[ing] the plurality of pores to dilate… based at least in part on the correlation.”  Additionally upon further search and consideration, no prior art reference could be found that teach or render obvious this limitation in instant claims 1 and 12.  Claims 2-11 and 13-14 are also allowable due to their dependency on independent claims 1 and 12.
With regards to independent claim 15, the claimed subject matter is found to be allowable primarily because the prior art of record (Bandic, et al. and Pearse, et al.) does not teach or render obvious a wearable device comprising a substrate that is positionable against the tissue of the individual, wherein the substrate includes a reservoir containing one or more skin treatment chemicals, and wherein the reservoir is configured to provide the one or more skin treatment chemicals to the tissue beneath the substrate based at least in part on the correlation.  This limitation is also present in instant claim 11, which was determined to contain allowable subject matter in the Non-Final Office Action (filed 01/21/2021).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        





/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792